/wrmx
X      >N CLERK® OPPICE      X
                                                            This opinion was
                                                             filed for record
8UPREIE CXXfiU.SniE OF VMSHMSTCil
              M0» t 7
                                                        a^^^^orr^L/^-?^ Pc?/9
  /A^i                 ^                                  Susan L. Carlson
        GMieFjusnGe
                                                         Supreme Court Clerk




          IN THE SUPREME COURT OF THE STATE OF WASHINGTON


CERTIFICATION FROM THE
UNITED STATES DISTRICT
COURT FOR THE WESTERN
DISTRICT OF WASHINGTON
                           IN            No. 96931-1


KRISTA PEOPLES,

                           Plaintiff,

         V.



UNITED SERVICES
AUTOMOBILE ASSOCIATION and
USAA CASUALTY INSURANCE
COMPANY,

                           Defendants.



JOEL STEDMAN and KAREN                   Filed         2 7 2013
JOYCE,

                           Plaintiffs,

         V.



PROGRESSIVE DIRECT
INSURANCE COMPANY,
Peoples V. USAA,No. 96931-1


                                      )
                   Defendant.         )
                                      )

        GonzAlez,J.—The Consumer Protection Act(CPA), ch. 19.86 RCW,

prohibits unfair and deceptive trade practices and can be enforced by private

citizens. Any person who is "injured in [their] business or property" by a violation

of the CPA may bring a civil suit for injunctive relief, damages, attorney costs and

fees, and treble damages. RCW 19.86.090. Krista Peoples and Joel Stedman filed

CPA suits against their insurance carriers for violating Washington claims-

handling regulations and wrongfully denying them personal injury protection (PIP)

benefits. We are asked by the United States District Court for the Western District

of Washington whether Peoples and Stedman allege an injury to "business or

property." We hold they do.

                                       Facts


      Washington law requires insurers to offer PIP coverage to all automobile

liability policyholders. RCW 48.22.085(1). "PIP insurance is designed to provide

the insured with an immediate source of payment for out-of-pocket expenses

resulting from [a car] accident," regardless of fault. Barriga Figueroa v. Prieto

Mariscal, 193 Wash. 2d 404, 411,441 P.3d 818 (2019). Under the PIP statute,

insurers are required to pay "all reasonable and necessary" medical expenses for

treating an insured's injuries arising from a covered event. RCW 48.22.085,
Peoples V. USAA, No. 96931-1


.005(7). Under Washington insurance regulations, it is an unfair practice for an

insurer to deny payment of a claim without first conducting a reasonable

investigation. WAC 284-30-330(4). These regulations also make it an unfair

practice to deny, limit, or terminate PIP benefits for any reason other than that the

medical bills "(a)[a]re not reasonable;(b)[a]re not necessary;(c)[a]re not related

to the accident; or(d)[a]re not incurred within three years ofthe automobile

accident." WAC 284-30-395(1).

      Peoples and Stedman purchased PIP coverage. After they were injured in car

accidents, they made claims for PIP benefits. After their PIP benefits were

terminated or denied, they filed class action suits against their respective insurance

carriers under several causes of action, including the CPA, claiming their insurers

violated Washington insurance regulations. Specifically, Peoples alleges that

USAA refuses, without any individualized assessment, to pay medical provider

bills whenever a computerized review process determines that the bill exceeds a

predetermined limit. According to Peoples, USAA's failure to investigate or make

an individualized determination regarding the reasonableness or necessity of a

provider's charges before denying payment violates WAC 284-30-330(4) and

WAC 284-30-395(1). She alleges that due to this practice of algorithmic review,

USAA routinely fails to pay all reasonable medical expenses for treating an

insured's injuries arising from a covered event, in violation ofRCW 48.22.005(7).
Peoples V. USAA, No. 96931-1


She and class members seek actual damages, including unpaid medical bills and

expenses incurred to investigate USAA's wrongful conduct.

       Stedman alleges Progressive terminates PIP benefits whenever an insured

reaches "Maximum Medical Improvement" and this practice violates WAC 284-

30-395(1), which lists the only permissible reasons to terminate PIP benefits. He

alleges that by terminating benefits on the basis of"Maximum Medical

Improvement," Progressive routinely fails to pay all reasonable medical expenses

for treating an insured's injuries arising from a covered event, in violation of RCW

48.22.005(7). He and class members seek to enjoin Progressive from using

"Maximum Medical Improvement" to limit PIP claims and seek actual damages,

including unpaid medical bills.

       USAA and Progressive moved to dismiss the CPA claims on the grounds the

insured was not "injured in [their] business or property." The federal district court

consolidated the cases solely for the purpose of asking this court whether the

plaintiffs allege cognizable CPA injuries. See Order Consolidating Cases &

Certifying Question to Wash. Supreme Ct., No. C18-1254RSL at 8 (Order). The

certified questions are as follows:

       With regards to the injury to "business or property" element of a CPA claim,
       can insureds in Ms. Peoples' and/or Mr. Stedman's circumstances, who were
       physically injured in a motor vehicle collision and whose Personal Injury
       Protection ("PIP") benefits were terminated or limited in violation of WAC
       284-30-330, bring a CPA claim against the insurer to recover out-of-pocket
Peoples V. USAA, No. 96931-1


       medical expenses and/or to compel payments to medical providers?

       With regards to the "injury to business or property" element of a CPA claim,
       can insureds in Ms. Peoples' and/or Mr. Stedman's circumstances, who were
       physically injured in a motor vehicle collision and whose Personal Injury
       Protection ("PIP") benefits were terminated or limited in violation of WAG
       284-30-330, bring a CPA claim against the insurer to recover excess
       premiums paid for the PIP coverage, the costs of investigating the unfair
       acts, and/or the time lost complying with the insurer's unauthorized
       demands?


Id.


                                      Analysis


       Certified questions are matters of law we review de novo. Parents Involved

in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 149 Wash. 2d 660, 670, 72 P.3d 151 (2003)

(citing Rivett v. City ofTacoma, 123 Wash. 2d 573, 578, 870 P.2d 299(1994)

overruled in part on other grounds by Chong Yim v. City ofSeattle, No. 96817-9

(Wash. Nov. 14, 2019)). We consider the legal issues presented based on the

certified record provided by the federal court. Bradburn v. N. Cent. Reg 7 Library

Dist., 168 Wash. 2d 789, 799, 231 P.3d 166(2010)(citing RCW 2.60.030(2)). The

certified questions in this case turn on the meaning of injury to "business or

property" in the CPA. RCW 19.86.090. Our fundamental objective in interpreting

a statute is to "ascertain and carry out the Legislature's intent," which we discern

"from all that the Legislature has said in the statute and related statutes which

disclose legislative intent about the provision in question." Dep't ofEcology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 11, 43 P.3d 4(2002).

                                           5
Peoples V. USAA, No. 96931-1


      The CPA prohibits unfair or deceptive practices in trade or commerce.

RCW 19.86.020. Originally, only the attorney general could enforce the act. See

Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash. 2d 778,

784, 719 P.2d 531 (1986). In 1970, in response to "the escalating need for

additional enforcement capabilities," the legislature "amended the CPA to provide

for a private right of action whereby individual citizens would be encouraged to

bring suit to enforce the [act]." Id. Today, a civil action for injunctive relief,

damages, attorney costs and fees, and treble damages may be brought by any

person who is "injured in [their] business or property" by a violation of the CPA.

RCW 19.86.090. To prevail in a CPA action, a private plaintiff must prove (1) an

unfair or deceptive act or practice (2) in trade or commerce (3) which affects the

public interest(4) and causes injury to the plaintiffs business or property, and (5) a

causal link between the act and the injury. Hangman Ridge, 105 Wash. 2d at 784-85.

      It is well established that insureds may bring private CPA actions against

their insurers for breach of the duty of good faith or for violations of Washington

insurance regulations. See, e.g., Coventry Assocs. v. Am. States Ins. Co., 136
Wash. 2d 269, 281-83, 961 P.2d 933 (1998); Indus. Indem. Co. ofNw. v. Kallevig,

114 Wash. 2d 907, 923, 792 P.2d 520 (1990); Salois v. Mut. ofOmaha Ins. Co., 90
Wash. 2d 355, 581 P.2d 1349 (1978); Levy v. N. Am. Co.for Life & Health Ins., 90
Wash. 2d 846, 586 P.2d 845 (1978). The legislature has expressly declared that the
Peoples V. USAA, No. 96931-1


insurance business is one "affected by the public interest" and has prohibited

insurers from engaging in unfair or deceptive acts as defined by the legislature or

the insurance commissioner. See RCW 48.01.030; RCW 48.30.010(l)-(2). The

insurance commissioner has defined unfair settlement practices both generally and

in the context of PIP claims. WAC 284-30-330, -395. The legislature has made

actions prohibited by the insurance laws subject to the CPA's enforcement

provisions. RCW 19.86.170. Based on this legislative scheme, we have held that a

violation of an insurance regulation is a per se unfair or deceptive act or practice.

See Kallevig, 114 Wash. 2d at 923.

      In this case, we are asked whether the wrongful denial ofPIP benefits is an

injury to "business or property" under RCW 19.86.090. The insurance companies

argue, undQV Ambach v. French, 167 Wash. 2d 167, 216 P.3d 405 (2009), that it is not

and, therefore, an insured cannot bring a CPA action for a violation of the

insurance regulations when their policy is for PIP. In Ambach, we found

traditional personal injury claims are not within the scope of the CPA. 167 Wash. 2d

at 174 (citing Wash. State Physicians Ins. Exch. & Ass'n v. Fisons Corp., 122
Wash. 2d 299, 318, 858 P.2d 1054 (1993)).         Ambach does not apply here because

the plaintiffs do not seek to hold their insurance companies liable for their

underlying personal injuries. Instead, they seek to hold their insurance companies

liable for benefits owed under contract. We conclude that the deprivation of
Peoples V. USAA, No. 96931-1


contracted-for insurance benefits is an injury to "business or property" regardless

of the type of benefits secured by the policy.

       We first addressed the intersection of the CPA and personal injury actions in

Fisons, where we approved the Court of Appeals' decision in Stevens v. Hyde

Athletic Industries, Inc., 54 Wash. App. 366, 367, 773 P.2d 871 (1989). See Fisons,
122 Wash. 2d at 318. In Stevens, a woman severely broke her anlcle during a softball

game while wearing shoes she alleged were unreasonably dangerous. 54 Wash. App.

at 367. She sued the manufacturer and the seller of the shoes under several causes


of action, including the CPA. Id. at 367-68. The Court of Appeals held the

plaintiff could not sue the defendants under the CPA for causing her ankle injury.

Id. at 370. The court reasoned that the legislature's choice ofthe words "injured in

[their] business or property" demonstrated an intent to exclude traditional personal

injury claims. Id. Even though the personal injury caused by the CPA violation

ultimately led to a downstream property injury—the plaintiff had to pay medical

bills related to her broken ankle—those downstream financial consequences of the

personal injury did not bring the claim for personal injury within the ambit of the

CPA. Id.


      In Amhach, we reaffirmed that personal injuries are not cognizable under the

CPA. 167 Wash. 2d at 173. In Ambach,the plaintiff had serious complications from

shoulder surgery. Id. at 170. She sued the surgeon for medical negligence and
Peoples V. USAA, No. 96931-1


also alleged he violated the CPA by performing an unnecessary surgery for

financial gain. Id. Ambach's "CPA injury was 'part and parcel of[her] personal

injury.'" Id. at 174; cf. Williams v. Lifestyle Lift Holdings, Inc., 175 Wash. App. 62,

74, 302 P.3d 523 (2013). Even though Ambach argued her CPA injury was '"the

cost of a product... acquired due to fraud or deception,'" Ambach, 167 Wash. 2d at

174 (alteration in original), her actual CPA damages "[sought] redress for her

personal injuries" caused by the surgery. Id. at 179. We explained the CPA was

not designed to give personal injury claimants "backdoor access" to compensation

from a tortfeasor. Id. at 179 n.6.


      The Ambach line of cases does not bar claims by insureds who seek to

recover wrongfully denied PIP benefits. Unlike in Stevens and Ambach,the

plaintiffs here do not allege the defendants caused their personal injuries. Their

CPA suits do not seek to vindicate their right to be free of bodily harm but, rather,

their property interest in the benefits they bargained for in their insurance

contracts. When parties enter an insurance contract, the insured obtains a legal

right to benefits upon the happening of a particular event. See Colo. Structures,

Inc. V. Ins. Co. ofW., 161 Wash. 2d 577, 603-04, 167 P.3d 1125 (2007)(plurality

opinion). An insurance contract also gives rise to a quasi-fiduciary relationship

between the parties, which requires them to deal in good faith. Barriga Figueroa,
193 Wash. 2d at 411. An insured, therefore, has a legally protected property interest
Peoples V. USAA, No. 96931-1


in benefits due under the contract and a related right to insurance dealings free

from bad faith. Claims mishandling and wrongful denial of benefits invade this

property interest, regardless of the type of event that triggers coverage. Indeed, in

Levy, we held that an insured alleging bad faith and wrongful rescission of a

disability insurance policy stated all the elements of a CPA claim, even though the

event triggering his rights to the disability benefits was a personal injury. 90
Wash. 2d at 850.


       Ultimately, the insurance companies' interpretation of Ambach and RCW

19.86.090's injury requirement would thrust violations of Washington's PIP

regulations entirely outside the reach of the CPA's private enforcement provision.

It would also exclude violations of Washington's general claims-handling

regulations whenever PIP benefits are involved. Such a result would undermine

the provision of the CPA that makes violations of the insurance laws subject to the

CPA's private enforcement provision. See RCW 19.86.170 ("[Ajctions . . .

prohibited . . . under the laws administered by the insurance commissioner shall be

subject to . . . all sections of. . . chapter 19.86 RCW which provide for the

implementation and enforcement of RCW 19.86.020."). Construing the CPA as a

whole, we find that the legislature intended for insureds to be able to enforce

Washington insurance regulations regardless ofthe type of benefits secured by

their policies. Accordingly, we answer the first certified question yes and hold

                                          10
Peoples V. USAA, No. 96931-1


insureds who are wrongfully denied PIP benefits are injured in their "business or

property." A person injured in their business or property by a CPA violation may

seek, among other things, injunctive relief and actual damages. See RCW

19.86.090. Therefore, to the extent proved, the plaintiffs may recover actual

damages,including out-of-pocket medical expenses that should have been covered,

and can seek injunctive relief to compel the payment of benefits to medical

providers.'

       Finally, the second certified question asks us whether "excess premiums

paid for the PIP coverage, the costs ofinvestigating the unfair acts, and/or the time

lost complying with the insurer's unauthorized demands" are injuries to "business

or property." Order at 8. We decline to reach the portion of the question that asks

about excess premiums.^ With respect to the remainder ofthe question, we hold

that when a CPA claim is predicated on an insurer's mishandling of a PIP claim,

ordinary CPA principles govern whether investigation costs or time lost are

injuries to business or property. We have recognized that other business or



^ We recognize that the local federal bench has reached a contrary conclusion in several
decisions. See Kovarik v. State Farm Mut. Auto. Ins. Co., No. C15-1058-TSZ, 2016 WL
4555465, at *3(W.D. Wash. Aug. 31, 2016)(court order)(collecting eases). We respectfully
disagree with our federal colleagues on this point.
^ As used by Peoples, the phrase "excess premiums" is an alternative way of characterizing
unpaid benefits. See Appellee/Pl. Krista Peoples' Answering Br. at 41-42(explaining that the
inquiry about "excess premiums" highlights the '"flip-side"' ofthe loss of benefits). Because we
find that the deprivation ofPP benefits is an injury to business or property, it is unnecessary to
address Peoples' alternative theory about "excess premiums."

                                                11
Peoples V. USAA, No. 96931-1


property injuries, apart from the wrongful deprivation of benefits, can be caused

when an insurer engages in unfair or deceptive practices. In Coventry, we held a

CPA claim for insurance bad faith was actionable even though the insurer properly

denied coverage. 136 Wash. 2d at 285. The costs incurred by the plaintiff to

investigate the claim established injury and were recoverable as actual damages.

Id. Since Coventry, we have continued to recognize that expenses incurred to

investigate a deceptive act or practice are cognizable injuries and damages under

the CPA. Trujillo v. Nw. Tr. Servs., Inc., 183 Wash. 2d 820, 837, 355 P.3d 1 ICQ

(2015); Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 432, 334 P.3d 529

(2014); Panagv. Farmers Ins. Co. of Wash., 166 Wash. 2d 27, 62, 204 P.3d 885

(2009). The Court of Appeals has also held that taking time away from business to

respond to unfair practices may satisfy the injury requirement. See Sign-O-Lite

Signs, Inc. v. DeLaurentiFlorists, Inc., 64 Wash. App. 553, 564, 825 P.2d 714

(1992). The principles articulated in these cases apply when a CPA claim is

predicated on an insurer's mishandling of a PIP claim.

                                   Conclusion


       We hold an insurance carrier's wrongful withholding ofPIP benefits injures

the insured in their "business or property." An insured in these circumstances may

recover actual damages, if proved, including out-of-pocket medical expenses that

should have been covered, and can seek injunctive relief, such as compelling


                                         12
Peoples V.         96931-1


payment of the benefits to medical providers. Other business or property injuries,

apart from the wrongful denial of benefits, that are caused by an insurer's

mishandling of a PIP claim are also cognizable under the CPA.




                                         13
Peoples V. USAA, No. 96931-1




                                               A



WE CONCUR:




                                      P1/c4.
                                                   /




                                    YTnq-qul U'.R'T
                     9




                               14